Case 1:20-cv-11944-RGS Document 32 Filed 04/13/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

EUGENE SCALIA, Secretary of Labor,
United States Department of Labor, !

Plaintiff,

Vv. Civil Action No. 1:20-cv-11944-RGS

JKA CONSTRUCTION, INC., MENDES

CANDIDO FRAMERS CORPORATION,
and LUIZ MAURO VILELA, JR.,

Defendants.

 

 

oe _. _.DEFAULT JUDGMENT
AGAINST DEFENDANT MENDES CANDIDO FRAMERS CORPORATION

Defendant Mendes Candido Framers Corporation having failed to plead or otherwise
defend in this action brought under the Fair Labor Standards Act, 29 U.S.C. § 201 et seg. (the
“FLSA” or “Act”), and its default being entered, the Court finds that Defendant Mendes Candido
Framers Corporation violated Section 15(a)(3) of the FLSA, 29 U.S.C. § 215(a)(3), in the
manner described in the Complaint filed by Plaintiff Secretary of Labor, United States
Department of Labor (the “Secretary’”).

Now, upon application by the Secretary and declarations demonstrating that (a)
permanent injunctive relief is appropriate in this action, (b) the reasonable and proper amount of
punitive damages for Defendant Mendes Candido Framers Corporation’s unlawful retaliation

against employee Josue Siqueira is $30,000.00, (c) the Secretary has incurred costs of $125.00 in

 

' Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Secretary of Labor
Martin J. Walsh is automatically substituted as the proper Plaintiff in this case. For ease of
reference, the Secretary and his pertinent predecessors will be referred to herein as the
“Secretary.”
Case 1:20-cv-11944-RGS Document 32 Filed 04/13/21 Page 2 of 3

litigating this action against Defendant Mendes Candido Framers Corporation, and (d) Defendant

Mendes Candido Framers Corporation is not an infant or incompetent person or in the military

service of the United States, I find that there is no just reason to delay the entry of default

judgment against Defendant Mendes Candido Framers Corporation.

It is hereby ORDERED, ADJUDGED AND DECREED that:

1. Defendant Mendes Candido Framers Corporation, its officers, agents, servants, and

employees, and those persons in active concert or participation with Defendant Mendes

Candido Framers Corporation, are permanently enjoined and restrained from violating

the provisions of Section 15(a)(3) of the FLSA, 29 U.S.C. § 215(a)(3). Among other

prohibited acts of retaliation, Defendant Mendes Candido Framers Corporation shall not:

a.

Harass or intimidate any employee or any employee’s family members for
purposes of inhibiting any employee’s rights under the Act;

Make threats of harm to any employee or any employee’s family members for
purposes of inhibiting any employee’s rights under the Act;

Threaten to close its business for purposes of inhibiting any employee’s rights
under the Act; or

Terminate or threaten to terminate any employee, or threaten that any employee

will lose their job, for purposes of inhibiting any employee’s rights under the Act.

2. The Secretary shall recover from Defendant Mendes Candido Framers Corporation

punitive damages in the amount of $30,000.00.

3. Upon full payment from Defendant Mendes Candido Framers Corporation, the Secretary

shall file with the Court a satisfaction of judgment in accordance with Local Rule 58.2,
Case 1:20-cv-11944-RGS Document 32 Filed 04/13/21 Page 3 of 3

and the Secretary’s representatives shall distribute to Josue Siqueira the full punitive
damages amount of $30,000.00.

4. The Secretary shall recover from Defendant Mendes Candido Framers Corporation costs
in the amount of $125.00.

5. Accordingly, the Secretary shall recover from Defendant Mendes Candido Framers
Corporation a total of $30,125.00 in punitive damages and costs, plus post-judgment
interest at the applicable rate at the time of this judgment.

It is further ORDERED, ADJUDGED AND DECREED that:

6. Nothing in this judgment shall preclude the Secretary from bringing an enforcement

action against Defendant Mendes Candido Framers Corporation for any violation of the

FLSA not specifically set forth in the Secretary’s Complaint in this case.

SO ORDERED.

Date: 4. [ 3 A ! . 7

ichard G. Stearns
United States District Judge

 

 
